UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK




ERIC CASEY,
                                                                     STIPULATION AND ORDER
                                                     Plaintiff,        OF DISCONTINUANCE
                                                                     PURSUANT TO RULE 41(A)
                          -against-
                                                                              9:13-cv-01271
                                                                              (DNH/TWD)
M. BROCKLEY, et al,
                                                  Defendants.



       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, plaintiff

Eric Casey, by and through his attorney Robert M. Lefland, Esq., of Jacobowitz & Gubits, and the

attorney for defendants Michael Brockley, Herbert Colvin, Adam Mayo, Corey Goodrich and

Susanne Wanninger, the only remaining parties to the above-entitled action, that, whereas no party

hereto is an infant or incompetent person for whom a committee has been appointed, and no person

not a party has an interest in the subject matter of the action, the above-entitled action be and the

same hereby is settled on the particular circumstances of this case, on the following terms and

conditions, which it is agreed are of and shall have no legal precedential value in any other case

either between the parties to this case or any other parties:

       1.      Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, plaintiff hereby

discontinues this action with prejudice and without costs, interest or attorney’s fees, and discharges

and releases defendants Michael Brockley, Herbert Colvin, Adam Mayo, Corey Goodrich and

Susanne Wanninger, and the State of New York, including its agencies, subdivisions, employees,

private contractors or assignees, of any and all claims, demands, or causes of actions, known or
unknown, now existing or hereafter arising, whether presently asserted or not, which relate in any

way to the subject matter of this action, and further agrees to discontinue and/or not to commence

or to pursue in any court, arbitration or administrative proceeding, any litigation, appeal or claim

against the defendants and others released hereby pertaining to the underlying facts, circumstances

or incidents that gave rise to the aforementioned actions, or any results of the aforementioned facts,

circumstances or incidents except as specifically provided in paragraph 4 of this settlement.

          2.    The parties agree that no provision of this settlement shall be interpreted to be an

acknowledgment of the validity of any of the allegations or claims that have been made in this

action.

          3.    This settlement does not constitute a determination of, or admission by any party

to any underlying allegations, facts or merits of their respective positions. The settlement of this

action is limited to the circumstances in this case alone and shall not be given effect beyond the

specific provisions stipulated to. This settlement does not form and shall not be claimed as any

precedent for or an agreement by the parties to any generally applicable policy or procedure in the

future.

           4.   Following the execution of this Stipulation, and its being ordered by the Court,

plaintiff shall be paid the sum of Twelve Thousand ($12,000) Dollars in full settlement of any

and all claims, which amount includes all sums to which plaintiff is entitled, including but not

limited to any damages alleged in the Amended Complaint (appearing on the court’s docket at

Dkt. No. 52), costs, and attorney’s fees. Plaintiff's check will be mailed to him at 385 East 16th

Street, Apt 2D, Brooklyn, NY 11226.

          5.    Payment of the amount specified in paragraph 4 is conditioned on the approval of

all appropriate state officials in accordance with the provisions for indemnification under section

                                                  2
17 of the New York Public Officers Law and upon plaintiff’s signing and returning a “Standard

Voucher” which will be mailed to him by agents of the defendants responsible for the

administrative processing of the settlement paperwork.

       6.      Payment of the amount referenced in paragraph 4 will be made within one hundred

and twenty (120) days after the approval of this Stipulation by the Court, receipt by counsel of a

copy of the so-ordered stipulation and the return of the executed “Standard Voucher” set forth in

paragraph 5 above.

       7.      In the event that the terms of paragraph 5 are satisfied, but payment is not made

within the periods set forth in paragraph 6, interest shall begin to accrue on the outstanding

principal balance at the statutory rate on the 121st day after court approval.

       8.      This stipulation shall be null and void if the approvals referred to in paragraph 5

are not obtained, and these actions shall then be placed back on the active docket without prejudice.

       9.      Plaintiff represents and warrants that he is not a Medicare recipient, that he has

never been on Medicare or Social Security Disability, that no conditional payments have been

made by Medicare, and that he does not expect to be a Medicare recipient within the next 30

months.

       10.     The foregoing constitutes the entire agreement of the parties.




                                                  3
July 8, 2019
